Title: To John Adams from United States House of Representatives, 7 June 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					June 7, 1790
				
				I am directed to inform the Senate, that the President of the United States did, on the 4th of June, 1790, approve of, and affix his signature to, “An act for finally adjusting and satisfying the claims of Frederick William de Steuben;” to “An act for giving effect to an act, entitled ‘An act to establish the judicial courts of the United States within the State of North Carolina;” and to “An act supplemental to the act for establishing the salaries of the executive officers of government, with their assistants and clerks;” and that he did, on the 7th of June, approve of, and affix his signature to, the resolve “respecting certain arrearages of pay due to the noncommissioned officers and soldiers of the late Virginia and North Carolina lines.” 
				
					
				
				
			